            Case 6:18-cv-06570-FPG Document 5 Filed 12/13/18 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NEW YORK
                            ROCHESTER DIVISION




CLINTON STRANGE,

Plaintiff



                                                   Case No. 6:18-CV-06570-FPG



V.




ORTIZ CAPITAL, LLC, at al
Defendants




                                  PLAINTIFF'S

       MOTION TO DISMISS THE ACTION WITHOUT PREJUDICE
         Case 6:18-cv-06570-FPG Document 5 Filed 12/13/18 Page 2 of 4




         STATEMENTS REGARDING THE DISMISSAL MOTION:


   1. The Pro Se Plaintiff Clinton Strange moves on this court to dismiss this

      action without prejudice.

   2. No one coerced or threatened the Plaintiff into filing this dismissal motion.

   3. Plaintiff is of sound mind as he files this motion.




      Respectfully Submitted,




Clinton Strange ^                               Dated
Pro Se

7021 Winbum Drive

Greenwood, LA 71033

318-423-5057

parsmllc@amail.com
        Case 6:18-cv-06570-FPG Document 5 Filed 12/13/18 Page 3 of 4




                        CERTIFICATE OF SERVICE

   1. I, Clinton Strange, have served upon the Defendants a copy of this
      "MOTION TO DISMISS" to be filed with the court by depositing a copy in
      the U.S. Mail with sufficient U' class postage affixed on
                                              2018.




   2. The mailing was addressed to:

                                ORTIZ CAPITAL, LLC
                                        151 KIMLN
                               ROCHESTER, NY 14626



   3. I swear under the pains and penalties of perjury of The Laws of The United
      Stotes o|^i^erica that the foregoing statements are both true and correct.
    cU.
Clinton Strange                 Dated
                                             SHRE^VEPORT LA 710
Clinton A. strange
7021 Winburn Dr
Greenwood, LA71033-3215                        m   DEC 20m m 2 i




                                            GLEl^/• ^v:         . V' •,
                                                                    OF N, X.
                                            ibb bii^E stmet ,
                                                          •NX":1 461:4.



                          14£ i 4— i3&S39
                                                                               8-cv-06570-FPG Document 5 Filed 12/13/18 Pa
